 In the MatterOfWESTERN UNION TELEGRAPHCO.andCOMMERCIALTELEGRAPHERSUNION, WESTERNUNION DIVISIONNo.2,LOCALNo.16, AFFILIATED WITH THE A. F. L.Case No.R-1988.Decided September 9, 1940Jurisdiction:telegraph industry.Investigation and Certification of Representatives:, existence of question : re-fusal to accord recognition to union ; election necessary.Unit Appropriate for CollectiveBargaining:partial system unit:. restaurantand cafeteria employees exclusive of managerial and supervisory employees.OrnsteincCSilverman,byMr. Henry H. Silverman,of New YorkCity, for the C. T. U.Mr.WilliamWendtandMr. Ralph H. Kimball,ofNew YorkCity, for the Company.Boudin, Cohn c6 Glickstein,byMr. A. L. Shapiro,of New YorkCity, for the A. C. A.Mr. James F. Dulligan,of New York City, for the Association.Mr. William Kincheloe,of New York City, for Local 302.Mr. David H. Karasick,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn May 4, 1940, Commercial Telegraphers' Union, Western UnionDivision No. 2, Local No. 16, affiliated with the American Federationof Labor,' herein called the C. T. U., filed with the Regional Directorfor the Second Region (New York City) a petition, and onJuly19,1940, an amended petition, alleging that a question affecting 'coin-merce had arisen concerning the representation of employees of West-ern Union Telegraph Company, New York City, herein called theCompany, and requesting an investigation and certification of repre-' Incorrectly designatedin the original and the amendedpetitionasCommercialTelegraphers' Union, A. F. L., Western Union Division No. 16.27 N. L. R. B., No. 33.150 WESTERN UNION TELEGRAPH CO.151sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On July 17, 1940, the Na-tional Labor Relations Board, herein called the Board, acting pur-suant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended, ordered an investigation and authorized the RegionalDirector, to conduct it and to provide for an appropriate hearingupon due notice.On July 19, 1940, the Regional Director issued a notice of hearing,and on July 26, 1940, a notice of postponement of hearing, copiesof which were duly served upon the Company; the C. T. U.; theAmerican Communications Association, herein called the A. C. A..;the Cafeteria Employees Union, Local 302, affiliated with Hotel andRestaurant Employees International Alliance and Bartenders In-ternational League of America, A. F. L., herein called Local 302; 2and the Communications Guild.Pursuant to notice, a hearing washeld on August 8, 1940, at New York City, before Shad Polier, theTrial Examiner duly designated by the Board.All the parties ap-peared and were represented by counsel or by their representatives.A representative of the Association of Western Union Employees,herein called the Association, moved to intervene in the proceedings.The Trial Examiner denied the motion. The-ruling of the Trial Ex-aminer is hereby affirmed.3 Full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bear-ing on the issues was afforded all parties.During the course of thehearing, the Trial Examiner made several rulings on motions and onobjections to the admission of evidence.The Board has reviewedthe rulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.Counsel for the Company moved to dismiss the petition on theground that the Board lacks jurisdiction.The Company and theA. C. A. also moved to dismiss the petition for the reason that theunit proposed by the C. T. U. is not an appropriate one for thepurposes of collective bargaining.The Trial Examiner reservedruling on these motions.The motions are hereby denied.Upon the entire record in the case, the Board makes the following :2The president of Local 302 stated at the hearing that his organization had no interestin the present proceedings,and did not desire to participate in the hearing or in anelection.8The Association is a labor organization which the Board has ordered the Company todisestablish.SeeHatter of the Western Union Telegraph Company, a corporationandArne? scan Comntnn?catton8Ascoc?atton,17 N. L.R. B. 34, enf'd as mod,TheWesternUnion TelegraphCo. v. N. I. R.B.,August 9,1940(C. C. A. 2). 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THECOMPANYThe Company, a New York corporation, with its principal office-at 60 Hudson Street,New York City, is engaged throughout theUnited States and in foreigncountriesin the receipt and transmis-sion by telegraph and cables of intrastate, interstate, and interna-tional communications.-The Company employs approximately 43,500 persons, df whichnumber approximately 1,350 are located outside the United States.Approximately 7,104 persons are employed in New York City andits immediate environs.The Company owns the building at 60 Hudson Street in whichits- telegraph equipment is located, and occupies the principal partof the premises for the use of its various departments. In thisbuilding the Company also operates a restaurant and cafeteria whichismaintained exclusively for the use of approximately 3,738 em-ployees who are located in the building.The restaurant and cafe-teria isopen 24 hours a day, 7 days a week. Ninety-one persons,exclusive of the manager and assistant manager, both of whom haveauthority to discharge, are employed in its operation.The cable equipment and other departments are located in a build-ing which is leased by the Company at 40 Broad Street. In thisbuilding also the Company operates a restaurant and cafeteria forthe exclusive use of approximately 400 to 500 employees who arelocated on the premises.The restaurant and cafeteria at 40 BroadStreet is operated from midnight to 8:15 in the evening from Mon-day to Friday, inclusive, and from midnight to 3 o'clock in theafternoon on Saturdays.Its operation requires the employment of11 persons, none of whom have authority to discharge. `H. THE ORGANIZATIONSINVOLVEDCommercial Telegraphers' Union, Western Union Division No. 2,Local No. 16, affiliated with the American Federation of Labor, isa labor organization admitting to its membership employees of theCompany.American Communications Association is a labor organizationadmitting to its membership employeesof the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe parties stipulated, and we find,that shortlybefore the peti-tion was filed on May 7, 1940,the C. T. U. demanded, and the Com- -WESTERN UNION TELEGRAPH CO.153pany refused, recognition as the bargaining agent under the Act ofthe employees in the unit alleged to be appropriate.A report by the Regional Director of the Board with respect tothe representation claims of the C. T. U. was introduced into evi-dence at the hearing.The report, which was 'based on membership,application cards and authorizations designating the C. T. U. asbargaining agent, shows that the C. T. U. represents a substantialnumber of employees of the Company in the unit alleged to beappropriate.We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the, Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. TILE APPROPRIATE UNITThe C. T. U. urges that all the restaurant and cafeteria employeesof the Company at 60 Hudson Street and 40 Broad Street,New YorkCity, exclusive of managerial and supervisory employees,constitutean appropriate bargaining unit.The Company and the A. C. A.contend that such a unit is not appropriate.The C. T. U. is a national labor organization,affiliatedwith theAmerican Federation of Labor. Separate divisions of the nationalorganization exist for each company whose employees the divisionseeks to organize.Western Union Division No. 2 organizes theemployees of the Western Union Telegraph Company.Local No. 16is a chartered subdivision for New York City.The restaurant andcafeteria employees who are members of Local No.16 comprise aseparate subdivision which has its own officers and conducts its ownmeetings.There is no showing that the A.C. A. or any otherbonafidelabor organization claims any members among this group ofemployees.The functions and working conditions of the restaurantand cafeteria employees are separate and distinct from those of theCompany's other employees.The Company maintains a separate seniority roster of employeesin each of its various.departments.The restaurant and, cafeteriaemployees of the Company are regarded as a separate department, 154DECISIONS OF NATIONAL LABOR RELATIONS. BOARDhave their own seniority list; and, as is true of other departments,their seniority is not interchangeable with that of employees engagedin other work in New York City.Although under other circumstances, the broader unit urged bytheA. C.' A. and the Company might be appropriate, since theC. T. U. is the only labor organization which has organized the cafe-teria employees, and since no other organization claims to representa majority in a more inclusive unit, upon the basis of the presentextent of organization we find that the unit sought by the C. T. U.is appropriate.We find that the restaurant and cafeteria employees of the Com-pany at 60 Hudson Street and 40 Broad, Street, New York City,exclusive of managerial and supervisory employees,4 constitute a unitappropriate for purposes of collective bargaining and that such unitwill insure to employees of the Company the full benefit of theirright to self-organization and to collective bargaining and otherwiseeffectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESThe C. T. U. did not seek to prove its majority at the hearing, butinstead requested that the Board hold an election.We find that thequestion which has arisen concerning the representation of employeesof the Company can best be resolved by an election by secret bitllot.5The parties agreed that the pay roll immediately 'preceding thedate of the Direction of Election be used for the purpose of deter-mining eligibility to vote.We shall direct that those eligible to voteshall be the employees in the appropriate unit whose names appearupon the Company's pay roll immediately preceding the date of thisDirection of Election, including any employees who did not workduring said pay-roll period because they were ill or on vacation, andemployees who were then or have since been temporarily laid off, butexcluding those who have since quit or been discharged for cause.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the rep-resentation of employees of the Western Union Telegraph Company,New York City, within the meaning of Section 9 (c) and Section2 (6) and (7) of the National Labor Relations Act. -4The parties stipulated that managerial and supervisory employees be excluded if theBoard should find that the restaurant and cafeteria employees constituted.an appropriateunit.5 Counsel for the A. C.A. declared that it did not wish to appear on the ballot if theBoard should find the unit alleged in the petition to be appropriate. WESTERN UNION TELEGRAPH CO.1552.The employees of the Company at its restaurant and cafeterialocated at 60 Hudson Street, New York City, and at its restaurantand cafeteria located at 40 Broad Street, New York City, exclusiveof supervisory and managerial employees, constitute a unit appro-priate for the purposes of collective bargaining, within the meaning ,of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith the Western Union Telegraph Company, New York City, anelection by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction ofElection, under the direction and supervision of the Regional Direc-tor for the Second Region, acting in this matter as agent for theNational Labor Relations Board and subject to Article III, Section 9,of said Rules and Regulations, among the restaurant and cafeteriaemployees at 60 Hudson Street and 40 Broad Street, New York City,whose names appear upon the Company's pay roll immediately pre-ceding the date of this Direction of Election, including any em-ployees who did not work during said pay-roll period because theywere ill or on vacation, and employees who were then or have sincebeen temporarily laid off, but excluding supervisory and managerialemployees, and employees who have since quit or been discharged forcause, to determine whether or not they desire to be represented byCommercial Telegraphers' Union, affiliated with the American Feder-ation of Labor,° for the purposes of collective bargaining.[SAME TITLE]CERTIFICATION OF REPRESENTATIVESOctober 18, 1940On September 9, 1940, the National Labor Relations Board issueda Decision and Direction of Election in this proceeding.Pursuant tothe Direction of Election, an election by secret ballot was conductedAt thehearing, counselfor the C. T.U. requestedthat itbe so designated on theballot. 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDon September 26, 1940, under the direction and supervision- of theRegional Director for the Second Region (New York City).OnSeptember 28, 1940, the Regional Director, acting pursuant to ArticleIII, Section 9, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, issued an Election Report, copies ofwhich were duly served upon the parties.No objections to the con-duct of the ballot or to the Election Report were filed by any of theparties.As to the balloting and its results, the Regional Director reported asfollows :Total number eligible to vote_______________________________102Total number of ballots cast_______________________________93Total number of valid ballots______________________________92Total number of votes in favor of Commercial Telegrapher'sUnion, affiliated with the American Federation of Labor____83Total number of votes against the aforementioned union -----9Total number of blank votes________________-------------------------------1Total number of void ballots_______________________________0Total number of challenged votes___________________________0By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,as amended,-IT IS 7IEREBY CERTIFIED that Commercial Telegraphers Union, West-ern Union Division No. 2, Local No. 16, affiliated with the AmericanFederation of Labor, has been designated and selected by a majorityof the employees of the Western Union Telegraph- Company at itsrestaurant and cafeteria located at 60 Hudson Street, New York City,and its restaurant and cafeteria located at 40 Broad Street, New YorkCity, exclusive of supervisory and managerial employees, as their rep-resentative for the purposes of collective bargaining, and that pur-suant to Section '9 (a) of the National Labor Relations Act, Com-mercial Telegraphers Union,Western Union Division No. 2, LocalNo. 16, affiliated with the American Federation of Labor, is the ex-clusive representative of all such employees for the purposes of col-lective bargaining in respect to rates of pay, wages, hours of employ-ment, and other conditions of employment.27 N. L. R. B., No. 33a.